Citation Nr: 0318594	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include dysentery, cholelithiasis and ulcers.

2.  Entitlement to service connection for a skin disorder, to 
include tinea pedis, tinea cruris and psoriasis.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for defective hearing.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On December 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Request the National Personnel 
Records Center in St. Louis, Missouri, to 
provide all available service medical 
records from his period of active 
military service (September 1957 to July 
1961), along with any additional 
alternative records such as Office of the 
Surgeon General (SGO), morning reports 
from Naval Station, Roosevelt Roads, 
Puerto Rico, and the USS Independence, 
between July 17, 1958, and July 21, 1961.  
Request all medical records from Ft. 
Buchanan Army Hospital in Puerto Rico 
pertaining to treatment of the veteran in 
December 1960.  

2.  Contact the Federal Aviation 
Administration and request all medical 
records pertaining to the veteran's 
period of employment as an air traffic 
controller between 1963 and 1981.  

3.  Obtain Federal Worker's Compensation 
records pertaining to the veteran's 
receipt of worker's compensation during 
his employment with the Internal Revenue 
Service, from May 1989 to February 2001.  

4.  Request the Social Security 
Administration to provide a copy of its 
decision awarding the appellant Social 
Security Disability Benefits and copies 
of the medical records upon which that 
decision was based.  

5.  After completion of the above 
requested development, make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded the following:
a) a VA ophthalmologic examination to 
determine the etiology of his glaucoma.  
Any indicated diagnostic tests, studies, 
and consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  The examiner should indicate 
whether it is more likely, less likely, 
or as likely as not that the veteran's 
glaucoma is related to active service.  
The examiner should specify what 
information was used to arrive at any 
conclusions, and should provide complete 
rationale for all opinions proffered.  
b) a VA audiological examination to 
determine the etiology of his defective 
hearing and tinnitus.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  The examiner should indicate 
whether it is more likely, less likely, 
or as likely as not that the veteran's 
bilateral sensorineural hearing loss and 
tinnitus are related to active service.  
The examiner should specify what 
information was used to arrive at any 
conclusions, and should provide complete 
rationale for all opinions proffered.  
c) a VA dermatological examination to 
determine the nature and etiology of all 
current skin disorders.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  The examiner should indicate 
whether it is more likely, less likely, 
or as likely as not that the veteran has 
a skin disorder that is related to active 
service.  The examiner should specify 
what information was used to arrive at 
any conclusions, and should provide 
complete rationale for all opinions 
proffered.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



